Exhibit 10.1

TRANE INC.

CHANGE OF CONTROL SEVERANCE PLAN

(Restated to include all amendments through May 8, 2008)

Section I. Purpose

The purpose of the Plan is to provide certain key employees of the Company and
its subsidiaries with severance benefits should their employment terminate under
the circumstances described herein. This Plan supersedes any and all previous
severance pay practices or policies of the Company or its Subsidiaries, whether
written or unwritten.

Section II. Definitions

A. Act - means the Securities Exchange Act of 1934, as amended.

B. Agreement and Release – means an agreement prepared by the Company under
which a Participant, in return for benefits provided under the Plan, agrees to
release the Company and its Subsidiaries from any and all claims which such
Participant may have against such entities at the time the agreement is
executed, and further agrees to certain other undertakings, including
cooperation with the Company in any matter which may give rise to legal claims
against the Company, a one year non-solicitation agreement, keeping confidential
proprietary information of the Company as well as the terms of the Agreement and
Release, settlement of any disputes concerning the Agreement and Release through
binding arbitration, and such other undertakings as the Company may reasonably
require from time to time.

C. Trane U.S. Inc.- means Trane U.S. Inc., a Delaware corporation.

D. Base Amount – means an amount equal to the Participant’s Annualized
Includable Compensation for the Base Period as defined in Section 280(G)(d)(1)
and (2) of the Code.

E. Beneficial Owner means any “person”, as such term is used in Section 13(d) of
the Act, who, directly or indirectly, has or shares the right to vote or dispose
of such securities or otherwise has “beneficial ownership” of such securities
(within the meaning of Rule 13d-3 and Rule 13d-5 under the Act), including
pursuant to any agreement, arrangement or understanding (whether or not in
writing).



--------------------------------------------------------------------------------

F. Board - means the Board of Directors of the Company.

G. Cause - means a Participant’s (1) willful and continued failure substantially
to perform his duties with the Company or any Subsidiary (other than any such
failure resulting from incapacity due to reasonably documented physical or
mental illness), after a demand for substantial performance is delivered to such
Participant by the Senior Vice President of Human Resources of the Company which
specifically identifies the manner in which it is believed that such Participant
has not substantially performed his or her duties and such Participant is
provided a period of thirty (30) days to cure such failure, (2) conviction of,
or plea of nolo contendere to, a felony, or (3) the willful engaging by such
Participant in gross misconduct materially and demonstrably injurious to the
Company or any Subsidiary or to the trustworthiness or effectiveness of the
Participant in the performance of his duties. For purposes hereof, no act, or
failure to act, on such Participant’s part shall be considered “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company or a Subsidiary. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by such Participant in good faith and in the best interest
of the Company or such Subsidiary.

H. “Change of Control” shall mean the occurrence of any of the following events:

(i) any “person”, as such term is used in Section 13(d) of the Act (other than
the Company, any Subsidiary or any employee benefit plan maintained by the
Company or any Subsidiary (or any trustee or other fiduciary thereof)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company’s
then-outstanding securities, provided, however, that an acquisition of
securities of the Company representing less than 25% of the combined voting
power shall not constitute a Change of Control if, prior to meeting the 20%
threshold, the members of the Board who are not employees of the Company or a
Subsidiary unanimously adopt a resolution consenting to such acquisition by such
Beneficial Owners;

 

2



--------------------------------------------------------------------------------

(ii) during any consecutive 24-month period, individuals who at the beginning of
such period constitute the Board, together with those individuals who first
become directors during such period (other than by reason of an agreement with
the Company or the Board in settlement of a proxy contest for the election of
directors) and whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Continuing Directors”),
cease for any reason to constitute a majority of the Board;

(iii) the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company, other than any such transaction
immediately following which the persons who were the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such
transaction are the Beneficial Owners of at least 55% of the total voting power
represented by the voting securities of the entity surviving such transaction or
the ultimate parent of such entity in substantially the same relative
proportions as their ownership of the Company’s voting securities immediately
prior to such transaction; provided that, such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such threshold (or to preserve such relative voting power) is
due solely to the acquisition of voting securities by an employee benefit plan
of the Company, such surviving entity, any Subsidiary or any subsidiary of such
surviving entity;

(iv) the sale of substantially all of the assets of the Company to any person
other than any Subsidiary or any entity in which the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such sale are
the Beneficial Owners of at least 55% of the total voting power represented by
the voting securities of such entity or the ultimate parent of such entity in
substantially the same relative proportions as their ownership of the Company’s
voting securities immediately prior to such transaction; or

 

3



--------------------------------------------------------------------------------

(v) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

H. Code – means the Internal Revenue Code of 1986, as amended

I. Committee - means the Management Development and Compensation Committee of
the Board (or such other committee of the Board that the Board shall designate).

J. Common Stock - means the common stock of the Company, par value $0.01 per
share.

K. Company - means Trane Inc., a Delaware corporation, and any successor
thereto.

L. Effective Date - means July 10, 2003.

M. Good Reason - means, coincident with or subsequent to a Change of Control,
the occurrence of any of the following:

1. a material diminution in a Participant’s duties, authority, responsibilities
or status;

2. relocation of the Participant’s principal place of employment to a location
more than 30 miles away from the Participant’s prior principal place of
employment;

3. a material reduction by the Company or a Subsidiary in such Participant’s
base salary;

4. the taking of any action by the Company or a Subsidiary (including the
elimination of a plan without providing substitutes therefor or the reduction of
such Participant’s award thereunder) that would substantially diminish the
aggregate projected value of such Participant’s award opportunities under the
Company’s or such Subsidiary’s incentive plans in which he or she was
participating at the time of the taking of such action;

5. the taking of any action by the Company or a Subsidiary that would
substantially diminish the aggregate value of the benefits provided to the
Participant under the Company’s or such Subsidiary’s medical, health, accident,
disability, life insurance, thrift and retirement plans in which he or she was
participating at the time of

 

4



--------------------------------------------------------------------------------

the taking of such action (unless resulting from a general change in benefits
applicable to all similarly situated employees of the Company and its
affiliates); or

6. any purported termination by the Company or such Subsidiary of the
Participant’s employment that is not a termination for Cause.

Notwithstanding the foregoing, the occurrence of any of the events described
above will not constitute Good Reason unless the Participant gives the Company
written notice that such event constitutes Good Reason within 90 days of first
having knowledge of such event and the Company fails to cure the event within 30
days after receipt of such written notice.

N. Participant - means each employee of the Company or a Subsidiary who is in
the executive grade, provided that executive officers of the Company shall not
be eligible to participate in the Plan. Notwithstanding the foregoing, employees
first elected to the positions of Vice President & Controller or Vice
President & Treasurer on or after July 7, 2005, who do not participate in the
Company’s Corporate Officer Severance Plan, shall be Participants. Effective
October 6, 2005, employees elected to the position of Vice President & General
Auditor, who do not participate in the Company’s Corporate Officer Severance
Plan, shall be Participants.

O. Plan - means this Trane Inc. Change of Control Severance Plan.

P. Plan Administrator - means the Committee or any committee or individual
designated by the Committee to perform some or all of its administrative
functions hereunder.

Q. Subsidiary - means any corporation, partnership or limited liability company
in which the Company owns, directly or indirectly, 50% or more of the total
combined voting power of all classes of stock of such corporation or of the
capital interest or profits interest of such partnership.

Section III. Eligibility.

Each Participant shall be eligible to receive the benefits provided under the
Plan in the event of a Change of Control, if coincident therewith or within 24
months following thereafter (i) such Participant voluntarily terminates
employment for Good Reason or (ii) such Participant’s employment is
involuntarily terminated by the Company or a Subsidiary other than pursuant to a
termination for Cause.

 

5



--------------------------------------------------------------------------------

Section IV. Severance Payments.

A Participant who satisfies the eligibility requirements of Section III hereof
shall receive severance payments equal to the following:

(A) an amount equal to one time the Participant’s annual base salary in effect
on the date the termination occurs; plus

(B) subject to Section XI, the amount of the Participant’s annual incentive plan
target award in effect for the calendar year in which the termination occurs,
determined without regard to whether the applicable targets are obtained.

Notwithstanding the foregoing, payment of any severance hereunder shall be
contingent upon the Participant’s execution of an Agreement and Release in a
form acceptable to the Company within 30 days of such Participant’s termination
of employment.

Section V. Payment of Benefits. Effective January 1, 2005, all severance
payments hereunder shall be paid in a single lump sum five (5) business days
following the Participant’s termination of employment, except that, if the
Participant is a “key employee” within the meaning of Section 416(i) of the Code
and the severance benefits payable to such Participant hereunder do not qualify
as a short-term deferral not subject to such Section 409A, such lump sum payment
shall be made six months following the date of the Participant’s termination of
employment.

Section VI. Continuation of Welfare Plan Coverage. A Participant who is eligible
to receive severance benefits pursuant to Section III above will be entitled,
subject to payment of any premiums or co-payments required of the Participant
for such coverage while an employee, to continue all life, accident and health
coverage, on the same basis as in effect on the date he terminated employment,
for a period of 12 months from the date of termination, provided that, (i) to
the extent permitted by law, such coverage may be terminated at the discretion
of the Plan Administrator in the event the Participant obtains at least equal
alternate coverage, and (ii) the coverage provided is subject to any limitations
under the terms of any applicable contract with an insurance carrier or third
party administrator. Nothing herein shall restrict the right of the Company to
amend or terminate any benefit plan in a manner generally applicable to
similarly situated active employees of the Company and its affiliates, and
Participants shall be entitled to participate on the same basis as similarly
situated active employees of the

 

6



--------------------------------------------------------------------------------

Company and its affiliates. Any continuation of benefits pursuant to this
Section VI shall not run concurrent with any continuation rights provided
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and for purposes of applying Cobra with respect to coverage
under any group health plan, the end of coverage under this Section VI shall be
deemed to a qualifying event for the Participant.

Section VII. Outplacement Assistance. The Company will provide and pay for
outplacement services to each Participant eligible for the payment of benefits
pursuant to Section III. Such services are to be provided through a nationally
recognized firm selected by the Company which specializes in outplacement
services and shall extend for six months from the date of termination.

Section VIII. Mitigation; Offset. A Participant shall not be required to
mitigate the amount of any Payment under the Plan by seeking employment or
otherwise, and there shall be no right of set-off or counterclaim, in respect of
any claim, debt or obligation, against any payments to the Participant.
Notwithstanding the foregoing, a Participant shall promptly report any new
employment obtained to the company during the period for which benefits are
continued pursuant to Section VI.

Section IX. Certain Limitations on Payments.

 

A. In the event a Participant’s employment is terminated pursuant to Section III
of this Plan, and if in connection therewith it is determined that (i) part or
all of the compensation and benefits to be paid to the Participant (whether
pursuant to the terms of this Plan or otherwise) constitute “parachute payments”
under Section 280G of the Code, and (ii) the payment thereof will cause the
Participant to incur excise tax under Section 4999 of the Code, the following
limitation shall apply:

If the aggregate present value of such parachute payments (the “Parachute
Amount”) equals or exceeds 2.99 times the Participant’s Base Amount, then the
amounts otherwise payable to or for the benefit of the Participant pursuant to
this Plan (or otherwise), and taken into account in calculating the Parachute
Amount (the “Capped Payments”), shall be reduced, as further described below, to
the extent necessary so that the Parachute Amount is equal to 2.99 times the
Participant’s “Base Amount.”

 

7



--------------------------------------------------------------------------------

B. The determination of the Parachute Amount, the Capped Payments and the Base
Amount, as well as any other calculations necessary to implement this Section IX
shall be made by the Company’s outside auditors or by a nationally recognized
accounting or benefits consulting firm appointed by the Company. The auditor’s
or consultant’s fee shall be paid by the Company.

 

C. If a determination of reduction in Capped Payments is made pursuant to clause
B of this Section IX, the Participant may propose which and how much of any
particular entitlement shall be eliminated or reduced, by advising the Company
in writing of his or her proposal within ten days of the final determination of
the reduction in Capped Payments. Upon the expiration of such ten-day period,
the Company shall take into consideration any proposal received and determine
which and how much of any entitlement shall be eliminated or reduced, and shall
notify the Participant promptly of such determination. As promptly as
practicable following such determination the Company shall pay to or distribute
to or for the benefit of the Participant such amounts as are then due to the
Participant and shall promptly pay to or distribute for the benefit of the
Participant in the future such amounts as become due to the Participant.

 

D. As a result of the uncertainty in the application of Section 280G of the Code
at the time of a determination hereunder, it is possible that payments will be
made by the Company which should not have been made under clause A of this
Section IX (“Overpayment”). In the event that there is a final determination by
the Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Participant which the Participant
shall repay to the Company together with interest at the applicable Federal rate
provided for in Section 7872(f) (2) of the Code; provided, however, that no
amount shall be payable by the Participant to the Company if and to the extent
such payment would not reduce the amount which is subject to taxation under
Section 4999 of the Code.

Section X. Reservation of Right to Amend and Terminate. The Company reserves the
right, whether in an individual case or more generally, to amend, reduce or
eliminate the Plan, in whole or in part, at any time and from time to time
without notice, provided that no amendment to this Plan which would reduce
benefits hereunder shall be effective if made within two years following or six
months preceding the occurrence of a Change of Control except to the extent a
Participant expressly agrees in writing to be bound by such amendment.

 

8



--------------------------------------------------------------------------------

Section XI. Relationship to Other Benefits. No payment under the Plan shall be
taken into account in determining any payments, benefits, coverage levels or
participation rates under any incentive compensation plan, any pension,
retirement, profit sharing, group insurance, or other benefit plan of the
Company; provided that, (a) a Participant’s severance payment set forth in
Section IV(B) of the Plan shall be offset by the amount of any payment
attributable to the same incentive plan performance period that was received
pursuant to Article X of the Company’s 2002 Omnibus Incentive Plan or any other
Company plan with similar benefits, and (b) the amount of the severance payments
described in Section IV above shall be reduced to the extent of any severance or
redundancy payment or benefit (i) sponsored by the Company or a Subsidiary
(other than under the Plan) (ii) provided or required by federal, state, local
or foreign law or regulation, and/or (iii) owed the Participant pursuant to a
contract with the Company or a Subsidiary, unless such contract specifically
provides otherwise. It is the intention of this Plan that there shall be no
duplication of the severance benefits provided hereunder.

Section XII. Administration. The Plan Administrator shall have full power and
authority to interpret and carry out the terms of the Plan, and to exercise
discretion where necessary or appropriate in the interpretation and
administration of the Plan and all decisions by the Plan Administrator shall be
final and binding on all affected parties, except as otherwise provided herein
or by law. The Plan is intended to be administered in a manner consistent with
the requirements, where applicable, of Section 409A of the Code. Where
reasonably possible and practicable, the Plan shall be administered in a manner
to avoid the imposition on Participants of immediate tax recognition and
additional taxes pursuant to such Section 409A. Notwithstanding anything else
contained herein to the contrary, neither the Plan Administrator nor the Company
shall be in breach of its obligations hereunder, nor liable for any interest or
other payments, if the Company fails to make any payments hereunder on the
stated date on which such payment is due.

Section XIII. Reimbursement of Legal Expenses. In the event it shall be
necessary for a Participant to retain legal counsel in connection with the
enforcement of any or all of such Participant’s right to benefits payable under
the Plan, and provided that the Participant substantially prevails in the
enforcement of such rights, the Company shall reimburse the Participant for
reasonable attorneys fees incurred.

 

9



--------------------------------------------------------------------------------

Section XIV. Expenses. All expenses of administering the Plan shall be borne by
the Company.

Section XV. Withholding. The Company may withhold from any amounts payable
hereunder such Federal, state or local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

Section XVI. Successors and Binding Effect. The Company shall require any
successor, (including, without limitation, any persons acquiring directly or
indirectly all or substantially all of the business and/or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise, and
such successor shall thereafter be deemed the Company for purposes of the Plan),
to assume and agree to perform the obligations under the Plan in the same manner
and to the same extent the Company would be required to perform if no such
succession had taken place. The Plan shall be binding upon and inure to the
benefit of the Company and any successor to the Company, but shall not otherwise
be assignable, transferable or delegable by the Company. The rights under the
Plan shall inure to the benefit of and be enforceable by each Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees and/or legatees. Rights under the Plan are personal in nature and
neither the Company nor any Participant shall, without the consent of the other,
assign, transfer or delegate the Plan or any rights or obligations hereunder
except as expressly provided in this Section. Without limiting the generality of
the foregoing, a Participant’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section, the Company shall have no liability to pay any amount so
attempted to be assigned, transferred or delegated. If a Participant shall die
while any amounts would be payable hereunder had the Executive continued to
live, all such amounts, unless otherwise provided herein, shall be paid to such
person or persons appointed in writing by such Participant to receive such
amounts or, if no person is so appointed, to the Participant’s estate.

Section XVII. Severability. In the event that any provision of the Plan shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions and portions of the Plan shall be unaffected thereby and shall remain
in full force and effect to the fullest extent permitted by law.

 

10



--------------------------------------------------------------------------------

Section XVIII. Governing Law. This Plan and all rights and obligations hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware, without reference to conflict of laws principles of such state.

 

Adopted pursuant to duly authorized resolution

by the Board of Directors of the Company

on May 8, 2008

Trane Inc. By:   /s/ Mary Elizabeth Gustafsson Mary Elizabeth Gustafsson

Senior Vice President, General Counsel

& Secretary

 

11